NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0110n.06
                              Filed: February 14, 2005

                                                   No. 04-1200

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

TEKONSHA ENGINEERING CO., INC., a Michigan                          )
corporation, and THEODORE BARGMAN CO., a                            )
Michigan corporation,                                               )
                                                                    )          ON APPEAL FROM THE
         Plaintiffs-Appellants,                                     )          UNITED STATES DISTRICT
                                                                    )          COURT FOR THE WESTERN
v.                                                                  )          DISTRICT OF MICHIGAN
                                                                    )
C.W. INDUSTRIES,                INC.,     a    Pennsylvania         )                   MEMORANDUM
corporation,                                                        )                    OPINION
                                                                    )
         Defendant-Appellee.                                        )


BEFORE: NORRIS, GIBBONS, Circuit Judges; and TODD, District Judge.*

         PER CURIAM. In this breach of contract case, founded upon diversity of citizenship

jurisdiction, 28 U.S.C. § 1332, plaintiffs, Tekonsha Engineering Co., Inc., and Theodore Bargman

Co., appeal the district court’s grant of summary judgment to defendant, C.W. Industries, Inc.

         Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting summary judgment to defendant.

         Because the reasoning which supports judgment for defendant has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve




         *
           The Honorable James D. Todd, Chief United States District Court Judge for the Western District of Tennessee,
sitting by designation.
No. 04-1200
Tekonsha v. C.W. Industries, Inc.

no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning

employed by that court in its well-reasoned opinion dated January 26, 2004.




                                              -2-